DETAILED ACTION
Applicant’s election without traverse of group I in the reply filed on 4/13/20 is acknowledged.
	Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/20.
Applicant’s election of the species mRNA in the reply filed on 7/15/21 is acknowledged.  Due to the minimal number of species, miRNA, siRNA, and mRNA, have been examined together.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmak et al. (Journal of Experimental and Integrative Medicine 2012; 2(2):125-136), in view of Lasser et al. (Expert Opinion on Biological Therapy, 2012, 12, Suppl. 1, pages S189-S197), Kosaka et al. (Silence, 2010, 1:7, pages 1-8), Lasser et al. (Journal of Translational Medicine, 2011, 9:9, pages 1-8), Reardan et al. (US 2010/0144840 A1), Zhuang et al. (Circulation, 2012, 2893-2903), and Alvarez-Erviti et al. (Nature Biotechnology, 29, 2011, 341-345).

Irmak et al. discloses a summary of current gene delivery systems: Gene therapy is the technique to introduce new genetic materials to hosts. In the applications of gene therapy, the most common current gene transfer approach is to administer normal cDNA to express the missing protein. Naked DNA molecules do not enter cells efficiently because of their large size and hydrophilic nature due to negatively charged phosphate groups. In addition, they are very susceptible to nuclease-mediated degradation. Therefore, the primary challenge for gene therapy is to develop carriers (commonly called vectors) that facilitate gene transfer to targeted cells without degradation of the delivered gene. Viral vectors and synthetic liposomes have emerged as the vehicles of choice for many applications today. Liposomes are synthetic phospholipid vesicles that enclose an inner aqueous compartment into which large molecules can be placed. Recombinant viruses such as retrovirus, lentivirus and adenovirus have been widely utilized as vectors for gene transfer. Viruses mediate efficient gene transfer through their favorable cell uptake and intracellular trafficking 
Irmak et al. teaches that microvesicles include exosomes (page 125).
Therefore, Irmak et al. discloses a summary of current gene delivery systems for gene therapy to introduce new genetic materials to hosts, teaches the drawbacks of each system, and teaches that microvesicles could therefore be a good vector for transporting and trafficking RNAs into the cells of the neonate.  Irmak et al. teaches that the gene delivery system is hidden in breast milk microvesicles (title).
Therefore, it would have been obvious to utilize breast milk microvesicles to deliver nucleic acids for gene therapy with a reasonable expectation of successful delivery.  Given that miRNA, siRNA, and mRNA are known nucleic acids for gene therapy, it would have been obvious to artificially encapsulate miRNA, siRNA, or mRNA into a milk microvesicle for gene therapy as a matter of design choice.  Irmak et al. offers strong motivation that milk microvesicles can be used for gene therapy.

Lasser et al. (2012) teach that the ability to use miRNA, and the closely related siRNA, in therapeutics has been widely investigated. However, one challenge has been the delivery of the RNA, as naked miRNA has a short half-life in serum and accumulates in the kidney and the liver. Another problem is the negative charge on miRNA, which poses a problem for crossing a hydrophobic cell membrane [61]. To address these difficulties, different gene delivery vectors have been developed, like viral vectors, however there have been problems with immune recognition and induction of inflammation [63]. As RNA-containing exosomes have been found in several different biological fluids, it indicates that the system of transferring encapsulated and protected RNA between cells, via exosomes, is frequently used and tolerated in vivo. Therefore, the potential of exosomes as vectors for gene therapy has begun to be explored recently. 
Lasser et al. (2012) teach that in 2011, the first proof of concept for the use of exosomes as vectors for siRNA delivery was conducted [64]. It was demonstrated that siRNA-loaded exosomes, given intravenously to mice, could deliver the siRNA to the recipient cells with a detectable effect. A plasmid was constructed where a peptide targeting the central nervous system was fused with a protein commonly found in the exosome membrane. Cultured primary cells were transfected with this plasmid and exosomes, now with the targeting molecule in their membrane, were isolated. Electroporation was used to load the siRNA into these modified exosomes. When naked 
Given that miRNA and mRNA were known to be transferred from the exosome to the recipient cell successfully, it would have been obvious to load the exosome with the 
Therefore, it is obvious in view of Lasser et al. (2012) to artificially load an exosome with a miRNA, siRNA, or mRNA with the motivation of delivery and transfer of the miRNA, siRNA, or mRNA to the recipient cell and an expectation of successful transfer to the recipient cell.
Lasser et al. (2012) teach that in 2011, the first proof of concept for the use of exosomes as vectors for siRNA delivery was conducted [64]. It was demonstrated that siRNA-loaded exosomes, given intravenously to mice, could deliver the siRNA to the recipient cells with a detectable effect.
It is noted that the instant claims recite the intended use of being for oral administration in the preamble, but do not recite any specific required structural limitation for the composition to be oral vs. any other route of administration.  The microvesicles of the prior art are considered to meet this limitation.  
Additionally, given that Irmak et al. discloses the benefits of breast milk exosome transfer from mother to infant, it would have been obvious to formulate a solution with breast milk exosomes comprising beneficial nucleic acids that is intended for oral administration to a baby.
Lasser et al. (2012) teach that highlighted here is also the first evidence that systemically administered exosomes can be used as vectors for the delivery of therapeutic siRNA. The study showed specificity of the exosomes to mediate its effect in the brain, instead of off-target organs such as the liver. Furthermore, these naturally 
Kosaka et al. teach that human breast milk contains miRNAs that are important to the immune system and that the transfer of miRNAs in breast milk are stable even in very acidic conditions (page 1).  The miRNAs in breast milk were resistant to degradation and freeze/thaw (page 2).
Kosaka et al. teach that microvesicles and exosomes are present that harbor the miRNAs (page 2).
Lasser et al. (2011) teach that exosomes from human milk comprise miRNAs and the exosome could possibly deliver RNA to distant cells (abstract; page 7, column 2).  Lasser et al. teaches that RNA-containing exosomes may transfer genetic signals from mother to child during breastfeeding.  Lasser et al. teach that there is active uptake of the exosomes by recipient cells that indicates in vivo relevance of exosome transfer (page 7, column 1).
Lasser et al. (2011) teach that mRNA has been successfully transferred within the exosomes and that miRNAs may have an extended capacity to affect a recipient cell via RNA interference (page 7, column 1).
Lasser et al. (2011) teach that exosomes from breast milk can be taken up by human cells.  Lasser et al. teach that as exosomes can deliver their RNA to recipient 
  Delivery of any specific miRNA would be a matter of design choice and could be delivered as a means of studying the function/effect of the miRNA.  
For example, Zhuang et al. teaches evidence to support a critical role for miR-223 in regulating macrophage polarization, which directly contributes to the protective effect of miR-223 against obesity-associated insulin resistance. Mechanistically, identification of miR-223 and the crucial target gene Pknox1 in modulating macrophage function provided novel insights into the network governing macrophage-mediated adipose tissue inflammatory response and metabolic regulation. These unique observations indicate that it is possible that miR-223 mimics would serve as a novel approach to prevent and/or treat insulin resistance–associated diseases.
Therefore, there was motivation to deliver miR-223.  One would have been motivated to deliver the miRNA in the milk exosome taught by Lasser et al. with an expectation of successful transfer to target cells.
Additionally, it was known to incorporate modifications such as 2’-O-methyl modifications into siRNA or miRNA for stability, as evidenced by Reardan et al. and therefore it would have been obvious to incorporate such modifications with the expectation of the benefit.
Claim 12 recites an intended outcome of the loading being from 3.8% to 65%.  This does not add an actual structural limitation to the compound and therefore is considered to naturally flow from the recited structure.  Furthermore, the range is broad 
For example, Alvarez-Erviti et al. teach loading exosomes with siRNAs and teach that exosomes at a total protein concentration of 12 µg (mea-sured by Bradford Assay) and 400 nanomoles (for cell culture) or 12 µg (for in vivo injections) of siRNA were mixed in 400 µl of electroporation buffer (1.15 mM potassium phosphate pH 7.2, 25 mM potassium chloride, 21% Optiprep) and electroporated in a 4 mm cuvette.  Alvarez-Erviti et al. is evidence that loading is a matter of routine optimization of a known design element.  

Response to Arguments
Applicant argues that Irmak hypothesizes microvesicles could be a good vector for transporting and trafficking RNAs into cells, but does not teach or suggest how to achieve an ideal biological vector for efficient cargo delivery.  The instant claims do not recite any specific means of how to achieve an ideal biological vector for efficient cargo delivery, but rather broadly recited a composition comprising an effective amount of any nucleic acid therapeutic agent encapsulated by a milk-derived microvesicle, wherein the nucleic acid is artificially encapsulated in the microvesicle. 
Importantly, milk-derived microvesicles naturally contain miRNAs and therefore the only difference between a product of nature and the instant claims is that the nucleic acid is artificially encapsulated.  However, there is motivation in the art to use breast milk microvesicles for nucleic acid delivery.  Irmak et al. discloses a summary of current gene delivery systems for gene therapy to introduce new genetic materials to hosts, 
Therefore, it would have been obvious to utilize breast milk microvesicles to deliver nucleic acids for gene therapy with a reasonable expectation of successful delivery.  Given that miRNA, siRNA, and mRNA are known nucleic acids for gene therapy, it would have been obvious to artificially encapsulate miRNA, siRNA, or mRNA into a milk microvesicle for gene therapy as a matter of design choice.  Irmak et al. offers strong motivation that milk microvesicles can be used for gene therapy.
Applicant agrees that it was known to utilize select microvesicles to encapsulate select nucleic acids, but asserts that the ability to artificially encapsulate nucleic acids into milk-derived microvesicles was not known.  With regards to the select nucleic acids, the cited art teaches that miRNA, siRNA, and mRNA can be delivered via exosomes.  With regards to the type of microvesicles, there was certainly motivation and knowledge in the art regarding milk-derived microvesicles.  Not only does Irmak et al. teach the benefits of milk-derived microvesicles for nucleic acid delivery, Lasser et al. (2012) teach that exosomes are possible vectors in gene therapy (S190).  Lasser et al. teach exosomes are found in breast milk and other bodily fluids (S191) and can transfer miRNAs or mRNAs from the exosome to a recipient cell (S191).  
Applicant’s arguments regarding exosomes that are not derived from milk not being relevant are not persuasive because the references argued by applicant offer motivation to deliver nucleic acids from milk derived exosomes and teach that the 
It is agreed that it was known that different microvesicles are not identical.  However, nucleic acids were known to be delivered from different types of microvesicles and importantly, the benefits of milk derived microvesicles for nucleic acid delivery were taught in the art.  Additionally, Lasser et al. teaches delivery of nucleic acids from exosomes and explicitly teaches that exosomes can be found in milk.
Although applicant argues that the nucleic acids taught to be delivered via microvesicles of the prior art are not milk-derived, this ignores the teachings of Irmak et al., the primary reference.  Irmak et al. teaches that milk exosomes can be used for gene therapy and teaches the advantages of milk exosomes compared to various other delivery vehicles.  Additionally, Irmak et al. did detect mRNA in milk exosomes and teaches that it was successfully delivered from mother to child.  
Irmak et al. offers strong motivation to utilize milk microvesicles for gene therapy (nucleic acid deliver).  The additional references offer motivation to deliver miRNA, mRNA, and/or siRNA from exosomes.  Given the motivation of Irmak et al., it would have been obvious to deliver these nucleic acids from a milk microvesicle with a reasonable expectation of success. The teachings of exosomes derived from dendritic cells are examples of delivery from microvesicles, wherein Irmak et al. offers motivation for the microvesicles to be from milk.  It is noted that in absence of Irmak et al., there is still motivation to use milk exosomes because the references teach that these in vivo relevance of exosome transfer (page 7, column 1).
This rejection is not a rejection under 35 USC 102, but rather 35 USC 103 and therefore it is obvious to formulate the instant composition.  Each reference alone is not required to each teach every element of the instant claims.
As set forth above, the instant claims are compound claims and the intended use language does not introduce any specific structural limitation.  There is no evidence of any structural difference between the milk microvesicles of the prior art and the instantly recited microvesicles that are “for oral administration”.  The prior art is not required to teach the same intended use as the instant claims for a composition.  
Additionally, given that Irmak et al. discloses the benefits of breast milk exosome transfer from mother to infant, it would have been obvious to formulate a solution with breast milk exosomes comprising beneficial nucleic acids that is intended for oral administration to a baby.
Applicant’s previous arguments set forth that the structure required for the composition to be for oral administration is the milk derived microvesicle.  Clearly there is motivation to use a milk derived microvesicle to deliver a nucleic acid in Irmak et al. and therefore the limitation for oral is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY H BOWMAN/           Primary Examiner, Art Unit 1635